DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a preparation step of reducing the weight average molecular weight of a conjugated diene polymer thereby obtaining an organic solvent solution. Claim 1 is indefinite because it is unclear how a solution is obtained in the absence of the addition of a solvent. For example, it is unclear whether a solvent is added or whether the reduction of the weight average molecular weight of the polymer results in the formation of a solution. Claims 5-8 depend from claim 1 and therefore contain the same indefinite issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh (US 2015/0087761).
Satoh teaches a process where a polyisoprene with a weight average molecular weight of 1,300,000 is mixed with cyclohexane to form a solution (¶164) followed by addition of sodium rosinate and sodium dodecylbenzene sulfonate (surfactants) in water (¶ 165-166). Subsequently, sulfur (a crosslinking agent) is added (¶175) followed by preparing a film shaped dip-molded article (¶ 177-179).
It is noted that claims 7 and 8 are recited in the product-by-process format by use of the language, “is obtained by the production method according to…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh (US 2015/0087761) in view of Yamaguchi.
The discussion with respect to Satoh above is incorporated herein by reference.
Satoh does not explicitly recite reducing the weight average molecular weight of the conjugated diene polymer.
However, Yamaguchi teaches a process for producing masticated rubber to give a rubber having a molecular weight of 100,000 to 1,300,000 by masticating under shear (abstract). Yamaguchi teaches natural rubber having a molecular weight of 2,000,000 is used (¶ 38, 47, 51) and is extruded under shear (¶ 47) to give a weight average molecular weight of 1,300,000 (Table 1) which is a 65% reduction.
It would have been obvious to one of ordinary skill in the art to use the process of Yamaguchi because it allows for efficiently obtaining a given molecular weight in a short period of time (¶15) and because the process of Yamaguchi is friendly to the environment (¶42).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites the process involves adding a molecular cutting agent to an organic solvent solution to reduce the weight average molecular weight.
Satoh and Yamaguchi fail to teach using a molecular cutting agent in an organic solvent to reduce the molecular weight of the polymer.
Relevant prior art includes Austgen (US 5,336,712), Katada (US 2016/0122457), and Rempel (US 2015/0232584).
Austgen teaches dissolving a block copolymers of conjugated dienes with a solvent and then adding to water and a surfactant to form an emulsion (abstract). Austgen fails to teach reducing the molecular weight of the polymer.
Katada teaches lowering the molecular weight of nitrile rubbers by using a metathesis catalyst (abstract) which includes adding the catalyst to a solvent prior to addition to the polymer. Katada fails to teach emulsifying the rubber.
Rempel teaches adding a metathesis catalyst to an organic solvent and then adding to a polymer latex to reduce the molecular weight. Rempel fails to teach forming an organic solvent solution of the polymer followed by an emulsification step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764